UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ALBERT RIVERA,
Plaintiff,
-against-
ANTHONY ANNUCCL, Acting Commissioner 19-CV-10425 (NSR)
of the New York State Department of
Corrections; M. ROYCE, Superintendent of the ORDER OF SERVICE

Green Haven Correctional Facility; A. RUSSO,
Deputy Superintendent of Security at Green
Haven Correctional Facility; T. OTT, Corrections
Officer; JOHN DOE, Correction Officer,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, currently incarcerated at Green Haven Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging violations of his constitutional rights. By order dated
December 4, 2019, the Court granted Plaintiff's request to proceed without prepayment of fees,
that is, in forma pauperis!

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480
F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 
F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”
Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation
marks and citations omitted) (emphasis in original).

DISCUSSION
A. Service on Named Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Correction Officer T. Ott, New York
State Department of Corrections and Community Supervision (DOCCS) Commissioner Anthony

Annucci, Green Haven Superintendent M. Royce, and Green Haven Deputy Superintendent of

2

 
Security A. Russo through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a
U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these
defendants. The Clerk of Court is further instructed to issue a summons and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon
these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

B. John Doe Correction Officer

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
sufficient information to permit the DOCCS to identify the John Doe Correction Officer on duty
with Correction Officer T. Ott at the Green Haven C & D recreation yard at about 6:40 p.m. on
October 11, 2019. It is therefore ordered that the New York State Attorney General, which is the
attorney for and agent of the DOCCS, must ascertain the identity and badge number of the John
Doe Correction Officer whom Plaintiff seeks to sue here and the address where the defendant
may be served. The New York State Attorney General must provide this information to Plaintiff
and the Court within sixty days of the date of this order.

Within thirty days after receiving this information, Plaintiff must file an amended
complaint naming the John Doe defendant. The amended complaint will replace, not supplement,
the original complaint. An amended complaint form for Plaintiff to complete after receiving this
information is attached to this order. Once Plaintiff has filed an amended complaint, the Court
will screen the amended complaint and, if necessary, issue an order directing the Clerk of Court
to complete the USM-285 forms with the address for the named John Doe Defendant and deliver

to the U.S. Marshals Service all documents necessary to effect service.

3

 
C. Request for Pro Bono Counsel

Plaintiff requests pro bono counsel. Under the IFP statute, a court has no authority to
“appoint” counsel in a civil action but instead, may only “request” that an attorney volunteer to
represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310
(1989). Courts must therefore grant applications for pro bono counsel sparingly, and with
reference to public benefit, in order to preserve the “precious commodity” of volunteer-lawyer
time. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).

The factors to be considered in ruling on an indigent litigant’s request for counsel include
the merits of the case, Plaintiff's efforts to obtain a lawyer, and Plaintiff's ability to gather the
facts and present the case if unassisted by counsel. Jd. at 172; Hodge v. Police Officers, 802 F.2d
58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he factor which command|s] the most
attention.” Cooper, 877 F.2d at 172. Because it is too early in the proceedings for the Court to
assess the merits of the action, Plaintiff's motion for counsel is denied without prejudice to
renewal at a later date.

D. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff's Local
Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of -
service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim.”

 

? If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

 
CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package. Local Civil Rule 33.2 applies to this action. Plaintiff's motion for pro bono
counsel is denied without prejudice. The Clerk of the Court is directed to terminate the motion at
ECF No. 3.

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Defendants Correction Officer T. Ott, DOCCS Commissioner Anthony Annucci,
Green Haven Superintendent M. Royce, and Green Haven Deputy Superintendent of Security A.
Russo and deliver to the U.S. Marshals Service all documents necessary to effect service.

The Clerk of Court is directed to mail a copy of this order and the complaint to the New
York State Attorney General at: 28 Liberty Street, 16th Floor New York, NY 10005. An
“Amended Complaint” form is attached to this order.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

 

SO ORDERED.
Dated: December 5 2019 oD
White Plains, New York Gr _ .
NELSON-S:ROMAN

United States District Judge

 
DEFENDANTS AND SERVICE ADDRESSES

Correction Officer T. Ott

Green Haven Correctional Facility
594 Rt. 216

Stormville, New York 12582-0010

DOCCS Commissioner Anthony Annucci
DOCCS

Bldg 2., State Campus

Albany, New York 12226-2050

Superintendent M. Royce

Green Haven Correctional Facility
594 Rt. 216

Stormville, New York 12582-0010

Deputy Superintendent of Security A. Russo
Green Haven Correctional Facility

594 Rt. 216

Stormville, New York 12582-0010

 
 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Write the full name of each plaintiff.

-against-

 

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

CV

(Include case number if one has been
assigned)

AMENDED
COMPLAINT

(Prisoner)

Do you want a jury trial?
OYes [No

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
“Bivens” action (against federal defendants).

[J Violation of my federal constitutional rights

LJ Other:

 

Il. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

(] Pretrial detainee
11 Civilly committed detainee
(1) Immigration detainee

(1) Convicted and sentenced prisoner

[] Other:

 

Page 2

 
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order,

 

 

 

 

 

 

 

 

Page 5

 
VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
